department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date date date contact person identification_number ein contact number uil legend b c d e f g date h i dear this is in response to a letter from your authorized representative requesting rulings on your behalf regarding a proposed statutory merger and its effect under sec_501 sec_509 and sec_511 through of the internal_revenue_code facts b is exempt from federal_income_tax under sec_501 of the code and is classified as a public charity pursuant to sec_509 b is the parent organization of an integrated health system composed primarily of tax-exempt health care provider organizations of which b is the sole member it is organized and operated exclusively for the support of these organizations which are exempt from federal_income_tax under sec_501 and are classified as public_charities pursuant to sec_509 or sec_509 b provides centralized_management strategic planning coordination and bond financing coordination for each of these health care provider organizations two of these health care provider organizations are c and d c is exempt from federal_income_tax under sec_501 of the code and is classified as a public charity pursuant to sec_509 and sec_170 c’s primary purpose is to provide maintain operate and support the provision maintenance and operation of in-patient and out-patient hospital facilities and health care services throughout the greater e community for all persons who are acutely ill or otherwise require medical_care and services its mission is to learn teach heal the sick and conserve health c is governed by a board_of directors appointed by b its sole member its board_of directors consists of a majority of directors who are independent of c and the b system and are representative of the community its bylaws require a quorum of the board to consist of a majority of board members who are not members of the c medical staff c does not have an executive committee c operates an f-bed hospital this hospital has an emergency room that is available to all patients regardless of their ability to pay c has adopted and carries out a charity care policy and an uninsured discount policy c communicates these policies to all individuals who are potentially eligible for benefits under either policy c maintains brochures at its treatment facilities that detail the options available to c’s financially challenged patients also c’s financial counselors work with patients to ensure that they will receive the optimum amount of charity care or uninsured discount that is available to them approximately fifty percent of c’s patients are medicaid or medicare beneficiaries c has also adopted a conflicts of interest policy requiring its board_of directors or a committee thereof to review and approve any transactions between c and interested persons c’s compensation committee reviews and approves executive compensation annually using executive compensation surveys and the services of a consulting firm to ensure reasonableness salary data and salary surveys are also used to determine the compensation of non-executive and physician employees of c c determines whether to have an open medical staff or to restrict its medical staff privileges to a limited group of physicians on a department-by-department basis according to its medical staff development plan approximately two-thirds of c’s departments have open medical staffs the other c departments restrict staff membership based on factors such as board certification experience employment with c agreements with third party physicians groups and academic appointments at g c engages in research involving the neurosciences medical oncology human genetics cardiovascular and pulmonary diseases orthopedics and trauma c’s hospital also serves as a campus of g prior to its merger with c d was exempt from federal_income_tax under sec_501 of the code and was classified as a public charity pursuant to sec_509 and sec_170 its sole member was b d operated a 154-bed hospital on date h d merged with c pursuant to a plan of merger approved by the state of i statutory merger upon this statutory merger all assets and liabilities of d were merged with and into c the surviving entity referred to hereafter as post-merger c and the separate corporate existence of d ceased pursuant to the plan of merger post-merger c is to use all assets of d in continuation of its tax-exempt purposes post-merger c has continued to perform its activities and those of d that c and d performed prior to the statutory merger the purposes of the statutory merger are to expand c’s acute care services to a broader community eliminate duplication of services within the b system and create a more synergistic integration of the respective hospitals’ strengths for the benefit of residents of the areas served by the hospitals post-merger c continues to be governed by a board_of directors comprised of a majority of members who are appointed by b independent of c and the b system and representative of the community it continues to maintain a compensation committee that approves executive compensation and reviews its reasonableness post-merger c also continues to maintain its conflicts of interest policy charity care policy and uninsured discount policy and continues to make available and promote its charity care policy and uninsured discount policy to all continues to maintain an open medical staff for patients regardless of their ability to pay it a majority of its departments and to impose reasonable eligibility criteria for medical staff members of other departments post-merger c also continues to maintain emergency rooms at its c hospital and the former d hospital which are available to all patients regardless of their ability to pay b continues post-merger to be organized and operated exclusively for the support of the health care provider public_charities of which it is the sole member rulings requested the statutory merger of d with and into c does not adversely affect the tax-exempt status of c b or post-merger c as the surviving corporation under sec_501 of the code the statutory merger of d with and into c does not adversely affect the non-private foundation status of c b or post-merger c as the surviving corporation under sec_509 of the code the transfer of assets and liabilities from d to c pursuant to the plan of merger does not produce unrelated_business_income to c b or post-merger c under sec_511 through of the code law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable educational or scientific purposes provided no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 revrul_69_545 c b sec_509 of the code provides that all organizations described in sec_501 are private_foundations except those described in sec_509 or sec_509 of the code excludes from the term private_foundation an organization described in sec_170 other than in clauses vii and viii sec_170 of the code describes an organization whose principal purpose or functions include providing medical or hospital care or medical education or medical_research sec_509 of the code excludes from the definition of a private_foundation an organization which is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or sec_509 and is organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of such organizations sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_trade_or_business taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions directly attributable to such business activity with certain modifications sec_1_513-1 of the regulations describes a regularly carried on activity as one that is carried on frequently and continuously sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the organization’s need for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes revrul_69_545 1969_2_cb_117 acknowledges that the promotion of health is a charitable purpose within the meaning of sec_501 of the code it states that a hospital must primarily benefit the community to qualify for exemption under this code section one method of establishing a community benefit is through a charity care policy this policy provides free or subsidized care to the indigent in the community such a policy must be communicated to the general_public this ruling also states that when a majority of the board_of directors of a hospital consists of independent members of the local community no inurement has occurred analysis post-merger c continues to carry on the activities of each of its predecessor organizations c and d providing health care services to the greater e community in furtherance of its tax exempt purposes the board_of post-merger c continues to be composed of a majority of independent directors who are representative of the community post-merger c continues to maintain and promote its charity care policy and uninsured discount policy it continues to maintain its conflicts of interest policy and will annually review the compensation of its employees to ensure reasonableness the hospitals owned by post-merger c including the hospital transferred from d to c upon their merger continue to have emergency rooms that are available to all patients regardless of their ability to pay post merger-c also continues to have an open medical staff in a majority of its hospitals’ departments therefore post-merger c continues to satisfy the community benefit standard set forth in revproc_69_545 thus post-merger c continues to promote health in a charitable manner in furtherance of its tax exempt purposes and those of b and consistent with sec_501 of the code and sec_1_501_c_3_-1 of the regulations therefore the classification of post-merger c as a tax- exempt public charity pursuant to sec_509 and sec_170 of the code is not adversely affected by the statutory merger b will continue post-merger to be organized and operated exclusively for exempt purposes in support of the health care provider organizations of which b is the sole member including post- merger c b’s supported organizations are exempt from federal_income_tax under sec_501 of the code and classified as public_charities pursuant to sec_509 or sec_509 of the code accordingly the classification of b as a tax-exempt public charity pursuant to sec_509 of the code will not be adversely affected by the statutory merger the transfer of assets and liabilities from d to c was a one-time event that occurred upon the merger of d into c accordingly this activity was not and is not regularly carried on under sec_512 of the code or sec_1 c of the regulations thus such transfer does not generate unrelated_business_taxable_income under sections of the code ruling sec_1 the statutory merger of d with and into c does not adversely affect the tax-exempt status of c b or post-merger c as the surviving corporation under sec_501 of the code the statutory merger of d with and into c does not adversely affect the non-private foundation status of c b or post-merger c as the surviving corporation under sec_509 of the code the transfer of assets and liabilities from d to c pursuant to the plan of merger does not produce unrelated_business_income to c b or post-merger c under sec_511 through of the code however we are not ruling on whether any of the assets that d transferred to c may some time after completion of the merger generate unrelated_business_income to post-merger c this ruling is based on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely steven grodnitzky manager exempt_organizations technical group enclosure notice cc
